Citation Nr: 1029035	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  09-22 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1972.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in White 
River Junction, Vermont, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the case 
was referred to the Board for appellate review.  The Board 
remanded the case for further development in July 2009.  That 
development was completed, and the case has since been returned 
to the Board for appellate review.

A hearing was held on August 14, 2009, in White River Junction, 
Vermont, before Kathleen K. Gallagher, a Veterans Law Judge who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the testimony is in 
the claims file.

The merits of the claims for service connection for a skin 
disorder and a back disorder will be addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  An unappealed April 1973 rating decision denied service 
connection for a skin disorder.

3.  The evidence received since the April 1973 rating decision, 
by itself, or in conjunction with previously considered evidence, 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for a skin disorder.

4.   An unappealed April 1973 rating decision denied service 
connection for a back disorder.

5.  The evidence received since the April 1973 rating decision, 
by itself, or in conjunction with previously considered evidence, 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for a back disorder.

6.  An unappealed April 1973 rating decision denied service 
connection for a stomach disorder.

7.  The evidence received since the April 1973 rating decision, 
by itself, or in conjunction with previously considered evidence, 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for a stomach disorder.

8.  The Veteran has not been shown to currently have a stomach 
disorder that is causally or etiologically related to his 
military service.


CONCLUSIONS OF LAW

1.  The April 1973 rating decision, which denied entitlement to 
service connection for a skin disorder, is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2009).

2.  The evidence received subsequent to the April 1973 rating 
decision is new and material, and the claim for service 
connection for a skin disorder is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).
3.  The April 1973 rating decision, which denied entitlement to 
service connection for a back disorder, is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2009).

4.  The evidence received subsequent to the April 1973 rating 
decision is new and material, and the claim for service 
connection for a skin back is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

5.  The April 1973 rating decision, which denied entitlement to 
service connection for a stomach disorder, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2009).

6.  The evidence received subsequent to the April 1973 rating 
decision is new and material, and the claim for service 
connection for a stomach disorder is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

7.  A stomach disorder was not incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).
With respect to the issues of whether new and material evidence 
has been submitted to reopen the claims for service connection 
for a skin disorder, a back disorder, and a stomach disorder, the 
RO had a duty to notify the Veteran of what information or 
evidence was needed in order reopen his claims.  The law 
specifically provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be construed to 
require VA to reopen a claim that has been disallowed except when 
new and material evidence is presented or secured.  38 U.S.C.A. § 
5103A(f).  In the decision below, the Board has reopened the 
Veteran's claims for service connection for a skin disorder, back 
disorder, and stomach disorder, and therefore, regardless of 
whether the requirements have been met in this case, no harm or 
prejudice to the appellant has resulted.  Therefore, the Board 
concludes that the current laws and regulations have been 
complied with, and a defect, if any, in providing notice and 
assistance to the Veteran was at worst harmless error in that it 
did not affect the essential fairness of the adjudication.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.

With respect to the merits of the claim for service connection 
for a stomach disorder, the RO did provide the appellant with 
notice in November 2006 and March 2007, prior to the initial 
decision on the claim in May 2007.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been met 
and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in the 
notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the November 2006 and March 2007 letters stated 
that in order to establish service connection the evidence must 
show that he had an injury in military service or a disease that 
began in, or was made worse during military service, or that 
there was an event in service that caused injury or disease; that 
he has a current physical or mental disability; and, that there 
is a relationship between his current disability and an injury, 
disease, or event in military service.  Additionally, the June 
2009 statement of the case (SOC) notified the Veteran of the 
reasons for the denial of his application and, in so doing, 
informed him of the evidence that was needed to substantiate his 
claim.

In addition, the RO notified the Veteran in the notice letters 
about the information and evidence that VA will seek to provide. 
In particular, the November 2006 and March 2007 letters indicated 
that reasonable efforts would be made to help him obtain evidence 
necessary to support his claim and that VA was requesting all 
records held by Federal agencies, including service treatment 
records, military records, and VA medical records.  The Veteran 
was also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
November 2006 and March 2007 letters notified the Veteran that he 
must provide enough information about his records so that they 
could be requested from the agency or person that has them.  The 
November 2006 letter also requested that he complete and return 
the enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the November 2006 and March 
2007 letters stated that it was the Veteran's responsibility to 
ensure that VA receives all requested records that are not in the 
possession of a Federal department or agency.

Further, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473(2006).  Upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present appeal, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability rating 
and effective date.  In this regard, the Board notes that the 
November 2006 and March 2007 letters informed him that a 
disability rating was assigned when a disability was determined 
to be service-connected and that such a rating could be changed 
if there were changes in his condition.  The letter also 
explained how disability ratings and effective dates were 
determined.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA medical records 
pertinent to the years after service are in the claims file and 
were reviewed by both the RO and the Board in connection with the 
Veteran's claim.  The Veteran has not identified any other 
outstanding records pertinent to his claim for service connection 
for a stomach disorder.  He was also provided the opportunity to 
testify at a hearing before the Board.

In addition, the Veteran was afforded a VA examination in March 
2009 in connection with his claim for service connection for a 
stomach disorder.  When VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As discussed below, the Board finds that the March 2009 
VA examination and medical opinion obtained in this case are more 
than adequate, as they are predicated on a full reading of the 
service treatment records as well as the VA medical records 
contained in the Veteran's claims file.  The examiner considered 
all of the pertinent evidence of record, to include the 
statements of the appellant and a physical examination, and 
provided a complete rationale for the opinions stated, relying on 
and citing to the records reviewed.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and her representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant to 
the Veteran's claim.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the Veteran in this case.


Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board observes that the Veteran's claims for service 
connection for a skin disorder, back disorder, and stomach 
disorder were previously considered and denied by the RO in a 
rating decision dated in April 1973.  The Veteran was notified of 
that decision and of his appellate rights; however, he did not 
submit a notice of disagreement for the issue of entitlement to 
service connection for a skin disorder.  The Veteran did file a 
notice of disagreement in October 1973 for the issues of service 
connection for a back disorder and a stomach disorder, and a 
statement of the case was issued in November 1973.  However, he 
did not submit a timely substantive appeal.  Therefore, the April 
1973 rating decision denying all three issues became final.  38 
C.F.R. §§ 20.200, 20.202, 20.1103.

In August 2006, the Veteran requested that his claims for service 
connection for a skin disorder, a back disorder, and a stomach 
disorder be reopened.  The May 2007 rating decision currently on 
appeal denied reopening the Veteran's claims for service 
connection, but the June 2009 SOC subsequently reopened the 
claims and adjudicated them on a de novo basis.  As will be 
explained below, the Board believes that the RO's adjudication 
regarding reopening the Veteran's claims for service connection 
is ultimately correct.  However, regardless of what the RO has 
done in cases such as this, "the Board does not have 
jurisdiction to consider a claim which it previously adjudicated 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 
7104(b).  Although this claim does not involve a prior final 
denial by the Board but rather by the RO, the same statutory 
reopening requirements apply to prior final RO decisions.  
Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, the 
Board is required by statute to review whether new and material 
evidence has been submitted to reopen the claims.  Thus, the 
Board has recharacterized the issues on appeal as whether the 
appellant has submitted new and material evidence to reopen the 
previously denied claims for service connection for a skin 
disorder, a back disorder, and a stomach disorder.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  For applications to reopen filed after 
August 29, 2001, as was the application to reopen the claims in 
this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate the 
claim; which is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must be 
presented or secured since the last final disallowance of the 
claim on any basis, including on the basis that there was no new 
and material evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly presented 
evidence is to be presumed unless evidence is inherently 
incredible or beyond competence of witness).
I.  Skin Disorder

As noted above, the Veteran's claim for service connection for a 
skin disorder was previously considered and denied in an April 
1973 rating decision.  In that decision, the RO observed that the 
Veteran was treated for a rash on his feet in May 1969, October 
1969, and May 1970, and for a seborrheic type skin condition in 
May 1971.  However, the RO also noted that the Veteran's 
discharge examination was normal and that there was no evidence 
of any skin condition other than otitis externa at the time of a 
VA examination.  The RO concluded that there was no evidence of a 
current skin disorder other than his service-connected otitis 
externa.  Therefore, service connection for a skin disorder was 
denied.

The evidence associated with the claims file subsequent to the 
April 1973 rating decision includes VA medical records, VA 
examination reports, and hearing testimony as well as the 
Veteran's own assertions.  The Board has thoroughly reviewed the 
evidence associated with the claims file subsequent to the April 
1973 rating decision and finds that this evidence constitutes new 
and material evidence which is sufficient to reopen the 
previously denied claim for service connection for a skin 
disorder.  The majority of this evidence is certainly new, in 
that it was not previously of record.  The Board also finds the 
VA medical records to be material because they relate to an 
unestablished fact that is necessary to substantiate the claim.  
In this regard, the Board notes that this evidence shows that the 
Veteran sought treatment for skin complaints following his period 
of service.  They also indicate that he currently has skin 
problems on his scalp as well as athlete's foot, which was later 
diagnosed as tinea pedis by a March 2009 VA examiner.  As such, 
he has been shown to have a current disorder, which was 
previously unestablished at the time of the April 1973 rating 
decision.  Therefore, the Board finds that new and material 
evidence has been presented to reopen the Veteran's previously 
denied claim for service connection for a skin disorder.  
However, as will be explained below, the Board is of the opinion 
that further development is necessary before the merits of the 
Veteran's claim can be addressed.




II.  Back Disorder 

As previously discussed, the Veteran's claim for service 
connection for a back disorder was also previously considered and 
denied in an April 1973 rating decision.  In particular, the RO 
acknowledged that the Veteran complained of low back pain in 
April 1971.  However, it was also noted that x-rays of the low 
back were within normal limits and that there was no evidence of 
radiation.  The RO further observed that the Veteran's discharge 
examination was normal and that a VA examination did not reveal 
any evidence of low back pain.  As such, there was no evidence of 
a current back disorder.  Therefore, the RO determined that 
service connection for a back disorder was not warranted.

The evidence associated with the claims file subsequent to the 
April 1973 rating decision includes VA medical records, VA 
examination reports, and hearing testimony as well as the 
Veteran's own assertions.  The Board has thoroughly reviewed the 
evidence associated with the claims file subsequent to the April 
1973 rating decision and finds that this evidence constitutes new 
and material evidence which is sufficient to reopen the 
previously denied claim for service connection for a back 
disorder.  The majority of this evidence is certainly new, in 
that it was not previously of record.  The Board also finds the 
VA medical records to be material because they relate to an 
unestablished fact that is necessary to substantiate the claim.  
In this regard, the Board notes that this evidence shows that the 
Veteran has been treated and diagnosed for a current back 
disorder, including compression fractures in the mid-thoracic 
spine and degenerative joint disease.  Thus, the new evidence 
establishes that the Veteran has a current back disorder.  
Therefore, the Board finds that new and material evidence has 
been presented to reopen the Veteran's previously denied claim 
for service connection for a back disorder.  However, as will be 
explained below, the Board is of the opinion that further 
development is necessary before the merits of the Veteran's claim 
can be addressed.

III.  Stomach Disorder 

The Veteran's claim for service connection for a stomach disorder 
was previously considered and denied in an April 1973 rating 
decision.  In that decision, the RO observed that the Veteran's 
discharge examination was normal and that he had failed to appear 
for a gastrointestinal series scheduled in conjunction with a VA 
examination.  As such, the RO was unable to determine whether a 
gastrointestinal disorder existed.  Therefore, service connection 
for a stomach disorder was denied.

The evidence associated with the claims file subsequent to the 
April 1973 rating decision includes VA medical records, VA 
examination reports, and hearing testimony as well as the 
Veteran's own assertions.  The Board has thoroughly reviewed the 
evidence associated with the claims file subsequent to the April 
1973 rating decision and finds that this evidence constitutes new 
and material evidence which is sufficient to reopen the 
previously denied claim for service connection for a stomach 
disorder.  The majority of this evidence is certainly new, in 
that it was not previously of record.  The Board also finds the 
VA medical records to be material because they relate to an 
unestablished fact that is necessary to substantiate the claim.  
In this regard, the Board notes that this evidence shows that the 
Veteran has a current diagnosis of gastroesophageal reflux 
disease (GERD) which had not been established at the time of the 
April 1973 rating decision.  Therefore, the Board finds that new 
and material evidence has been presented to reopen the Veteran's 
previously denied claim for service connection for a stomach 
disorder.  

The Board finds that there is no prejudice to the appellant by 
the Board proceeding to address the merits of this claim in this 
decision.  As discussed above, VA has already met all notice and 
assistance obligations to the appellant.  Moreover, the Veteran 
has been offered the opportunity to submit evidence and argument 
on the merits of the issue on appeal, and he has done so.  See 
Bernard v. Brown, 4 Vet. App. 384, 392- 94 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a stomach 
disorder.  His service treatment records do show that he sought 
treatment in January 1968 for stomach discomfort that was 
antagonized by normal diet, emotional upset, and smoking.  The 
discomfort had been partially relieved by antacids, but the 
relief became infrequent by the time he sought treatment.  The 
Veteran was later seen again in December 1968 with complaints of 
sharp pain in his stomach and a chronic burning sensation.  It 
was noted that the symptoms had been present for one month.  He 
also had occasional diarrhea, but there was no difficulty with 
nausea, vomiting, or headaches.  He reported using caution with 
his diet to avoid aggravating the pain.  The Veteran was assessed 
as having post-prandial epigastric distress that had increased in 
intensity.  He was subsequently seen for diarrhea and stomach 
cramps in July 1970.  

Nevertheless, the remainder of the Veteran's service treatment 
records are negative for any further complaints, treatment, or 
diagnosis of a stomach disorder.  In fact, his May 1972 
separation examination found his abdomen and viscera to be 
normal.  Moreover, the medical evidence of record does not show 
that the Veteran sought any treatment immediately following his 
separation from service or for over a year thereafter.  Thus, to 
the extent the Veteran may have had any symptomatology in 
service, such symptomatology would appear to have been acute and 
transitory and to have resolved prior to his separation.  
Therefore, the Board finds that a stomach disorder did not 
manifest during service or for many years thereafter.

The Board does acknowledge the Veteran's statements and testimony 
that he has suffered with GERD symptoms, such as indigestion and 
heartburn, since his period of service.  The Board notes that the 
Veteran is competent to report his experience and symptoms since 
service.  While lay persons are generally not competent to offer 
evidence which requires medical knowledge, such as opinions 
regarding medical causation or a diagnosis, they may provide 
competent testimony as to visible symptoms and manifestations of 
a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 
2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Lay evidence is one type of evidence that must be considered, if 
submitted, when a Veteran seeks disability benefits, and 
competent lay evidence can be sufficient in and of itself for 
proving the existence of a chronic disease.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); 38 C.F.R. 
§§ 3.303(a), 3.307(b).  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  Buchanan, 451 
F.3d at 1336.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 
303 (2007).

In this case, the Veteran is not competent to render a diagnosis 
or to opine as to the etiology of a disorder.  However, the Board 
finds that he is competent to state that he has experienced 
symptoms since his military service.  Nevertheless, this history 
is not supported by any credible evidence and is of limited 
probative value.  His allegations are inconsistent with the 
contemporaneous record.  Specifically, the Board notes that the 
Veteran did not have any complaints, treatment, or diagnosis of a 
stomach disorder from July 1970 to May 1972.  In fact, as 
previously noted, his May 1972 separation examination did not 
reveal any pertinent abnormalities.  

The Veteran did later complain of gastric irritation in January 
1973, especially after eating spicy or coarse foods.  However, it 
was specifically noted that his gastrointestinal system was 
otherwise negative and that a gastrointestinal x-ray had negative 
findings.  A January 1973 radiographic report also indicated that 
the Veteran reported sometimes having heartburn, but it was noted 
that a past gastrointestinal series showed no pathology.  There 
was no diagnosis rendered at that time.  As such, the diagnostic 
testing revealed affirmative evidence showing that the Veteran 
did not actually have GERD in 1973.

Moreover, the Veteran did not seek treatment again for many years 
following his complaints in 1973.  In fact, as pointed out by the 
March 2009 VA examiner, the Veteran was not seen for his stomach 
again until 2007.  

Thus, the Veteran's allegations that he has had chronic symptoms 
of GERD since service are not supported by the contemporaneous 
evidence of record.  The Board finds the contemporaneous evidence 
to be more probative and credible than the Veteran's current 
assertions.  Contemporaneous evidence has greater probative value 
than history as reported by the Veteran.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994).

In addition, the Board notes that the Veteran has made 
inconsistent statements regarding the course of his claimed 
stomach disorder.  For example, he told the March 2009 VA 
examiner that his symptoms improved after he separated from 
service and ate less acidic foods.  It was specifically noted 
that the course had been intermittent with remissions.  However, 
the Veteran and his representative later asserted at the August 
2009 hearing that that he had similar symptoms since service and 
simply treated himself with over-the-counter medications rather 
than seeking treatment.  While it may be true that the Veteran 
self-medicated, his statements and testimony are still 
contradictory.  In March 2009, there was an indication that his 
symptoms sometimes improved and went into remission, and in 
August 2009, it was asserted that the symptoms were chronic.

Based on the foregoing, the Board finds that the reported history 
by the Veteran that he has had a stomach disorder since service 
is not credible.  As previously noted, the medical evidence does 
not support his allegations.  Indeed, there was no pathology or 
diagnosis of a stomach disorder in 1973 despite his complaints.  
The Veteran himself also indicated in March 2009 that his stomach 
condition had periods of remission.  

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of a 
stomach disorder, the Board notes that a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during and 
after military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts in 
considering a claim for service connection.  Id.; cf. Dambach v. 
Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the 
absence of medical records during combat conditions does not 
establish absence of disability and thus suggesting that the 
absence of medical evidence may establish the absence of 
disability in other circumstances).  Thus, when appropriate, the 
Board may consider the absence of evidence when engaging in a 
fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in rebutting 
the aggravation part of the section 1111 presumption of 
soundness).

In addition to the lack of evidence showing that a stomach 
disorder manifested during service or within close proximity 
thereto, the medical evidence of record does not link any current 
diagnosis to the Veteran's military service.  The March 2009 VA 
examiner noted that the Veteran had had four sick call visits for 
GERD-like symptoms between December 1968 and January 1969 and 
that similar symptoms were mentioned at a January 1973 
examination.  However, she also noted that the May 1972 
separation examination was normal and that the Veteran failed to 
report for an upper gastrointestinal series in January 1973.  As 
such, there was no objective evidence of any chronic 
gastrointestinal condition until he sought treatment in August 
2007.   Therefore, the examiner opined that the Veteran's GERD 
was less likely as not caused by or a result of his symptoms in 
service.  

There is no medical evidence showing otherwise.  Therefore, the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim for service connection for a stomach disorder.  
Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service connection 
for a stomach disorder is not warranted.




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a skin disorder is 
reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disorder is 
reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a stomach disorder is 
reopened, and to this extent only, the appeal is granted.

Service connection for a stomach disorder is denied.


REMAND

Reason for Remand:  To obtain clarifying medical opinions.  

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

In this case, the Veteran was afforded a VA examination in March 
2009 in connection with his claim for service connection for a 
skin disorder.  The examiner indicated that the specific 
condition being examined was athlete's foot.  Following a 
physical examination, she diagnosed him with tinea pedis and 
opined that the disorder was less likely than not caused by or a 
result of his symptoms in service.  
Nevertheless, the Board notes that the Veteran was also seen in 
service for a fungal rash behind his knee and on his arms as well 
as for seborrheic type dermatitis.  Current VA medical records 
further document treatment for skin problems on his scalp.  
However, the March 2009 VA examiner did not address whether the 
Veteran had a skin disorder on areas of his body other than his 
feet and the etiology thereof.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Therefore, the Board finds that a VA examination and clarifying 
medical opinion is necessary for the purpose of determining the 
nature and etiology of any and all skin disorders that may be 
present.

In addition, the Veteran was afforded a VA examination in March 
2009 in connection with his claim for service connection for a 
back disorder.  The examiner diagnosed him with degenerative 
joint disease of the thoracolumbar spine with compression 
deformities at T5-7 and opined that the disorder was less likely 
as not caused by or a result of the symptoms treated during 
service.  In this regard, she noted that there was a single visit 
for low back pain in service with subsequent normal x-rays and a 
normal separation examination.  The examiner also noted that 
there was no objective evidence of any chronic back disorder 
until August 2007.  

Nevertheless, the Board notes that the Veteran was seen in April 
1971 with complaints of low back pain.  He reported having 
injured his back in September 1970 when he slipped aboard a ship.  
He felt a sharp pain in his low back area at that time and 
developed the same pain again in April 1971 after making a sudden 
turn playing baseball.  An x-ray was within normal limits, but 
following a physical examination, the Veteran was assessed as 
having a lumbosacral strain.  

The Veteran's representative contended at the August 2009 hearing 
that long-term degeneration of the spine had never been 
considered.  He also stated that the Veteran likely had soft 
tissue damage as a result of his injury in service, which would 
not have been shown on an x-ray.  He further asserted that there 
was no intercurrent injury that would have caused the Veteran's 
back disorder.  

VA medical records dated in August 2007 do indicate that the 
Veteran's anterior wedge compression factures at T5-7 were likely 
the result of trauma from years ago in the 1960s.  However, it 
was noted that the Veteran should be assessed for evidence of 
pathology and osteoporosis.

In this case, it would have been helpful if the March 2009 VA 
examiner had brought her expertise to bare in this manner 
regarding medically known or theoretical causes of degenerative 
joint disease and compression fractures or described how such 
disorders generally present or develop in most cases, in 
determining the likelihood that the Veteran's current back 
disorder was caused by his injury in service as opposed to some 
other cause.  Indeed, there is no evidence of an intercurrent 
injury, and the examiner did not discuss any other possible 
cause.  Therefore, the Board finds that a clarifying medical 
opinion is necessary to determine the nature and etiology of the 
Veteran's current back disorder.  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
actions:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any and all skin disorders that 
may be present.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, post- service 
medical records, and assertions.  It should 
be noted that the Veteran did complain of 
skin problems in service and shortly 
thereafter in late 1972 and in 1973.

The examiner should identify all current 
skin disorders.  In so doing, he or she 
should indicate whether there is any skin 
disorder affecting the Veteran's legs, 
arms, and scalp.  For each diagnosis 
identified, the examiner should state when 
the disorder first manifested.  He or she 
should also indicate whether it is at least 
as likely as not that the current disorder 
is related to the Veteran's symptomatology 
in service or is otherwise causally or 
etiologically related to his military 
service.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find against 
it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

2.  The RO should refer the Veteran's 
claims folder to the March 2009 VA examiner 
or, if she is unavailable, to another 
suitably qualified VA examiner for a 
clarifying opinion as to the nature and 
etiology of any back disorder that may be 
present.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's service treatment records, post-
service medical records, and statements.

The examiner should then state an opinion 
as to the likelihood (likely, unlikely, at 
least as likely as not) that the Veteran's 
current back disorder is causally or 
etiologically related to his military 
service, including his injury and 
symptomatology therein.  In so doing, the 
examiner should address whether it is 
possible that the Veteran had sustained 
soft tissue damage in service that would 
have gone undetected on x-ray and later led 
to long-term degeneration.  He or she 
should also discuss other factors and 
possible causes of degenerative joint 
disease and compression fractures and 
describe how such disorders generally 
present or develop in most cases.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board. Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time. The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


